AS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION ON FEBRUARY 12, 2014 1933 Act File No. 333-6849 1940 Act File No. 811-07677 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ 26 ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [ 28 ] (Check appropriate box or boxes) PROFIT FUNDS INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 7500 Old Georgetown Road, Suite 700 Bethesda, Maryland 20814 (Address of Principle Executive Offices) Registrant's Telephone Number, including Area Code: (301) 650-0059 Eugene A. Profit Profit Investment Management, LLC 7500 Old Georgetown Road, Suite 700 Bethesda, Maryland 20814 (Name and Address of Agent for Service) Copies to: David M. Leahy Sullivan & Worcester LLP 1treet, NW Washington, D.C. 20006 It is proposed that this filing will become effective (check appropriate box): /X / immediately upon filing pursuant to paragraph (b) // on (date) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.26 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.25 filedJanuary 28th, 2014and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Bethesda and State of Maryland, on the12th day of February, 2014. PROFIT FUNDS INVESTMENT TRUST By: /s/ Eugene A. Profit Eugene A. Profit President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/Eugene A. Profit Trustee and President February 12, 2014 Eugene A. Profit (Chief Executive Officer) /s/Julie M. Schmuelling Treasurer February 12, 2014 Julie M. Schmuelling (Chief Financial Officer) Trustee /s/ Frank L. Newbauer Kim Michele Keenan* Frank L. Newbauer Attorney-in-fact* February 12, 2014 Trustee Robert M. Milanicz* EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
